Citation Nr: 1033912	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include under the provisions of 38 U.S.C.A. § 1151 as a 
result of VA medical care.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 RO decision.  

In a statement submitted in June 2010, the appellant noted that 
she had moved from Kentucky to West Virginia and, as such, 
requested that the Veteran's claims folder be transferred to the 
RO in Huntington, West Virginia.  

Also, an August 2002 rating action denied service connection for 
posttraumatic stress disorder (PTSD).  In August 2003, within one 
year of notification of the August 2002 denial of this claim, the 
Veteran submitted a notice of disagreement (NOD) with this 
denial.  It appears that this appeal was pending at the time of 
the Veteran's death.  In March 2004, the appellant submitted a 
claim for accrued benefits.  As such, several other claims that 
had been pending at the time of the Veteran's death were 
adjudicated in the March 2005 rating decision.  The PTSD claim, 
however, was not adjudicated as a pending claim for accrued 
benefits purposes in the March 2005 rating decision or in any 
other rating decision.  Thus, the Board finds that the issue 
of entitlement to service connection for PTSD for accrued 
benefit purposes has been raised by the record but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action. 

The current appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate reflects that he died on February 
[redacted], 2004.  His immediate causes of death were listed as acute 
respiratory distress syndrome, renal failure, and systemic 
inflammation response syndrome.  Perforated gastric ulcer was 
listed as a significant condition which contributed to the 
Veteran's death but did not result in the underlying cause of 
death.  

A review of the relevant medical evidence of record reveals that 
the Veteran presented to the Lexington VA Medical Center (VAMC) 
on January 31, 2004, with complaints of pain in the lower part of 
the abdomen since that morning.  The Veteran was determined to 
have a perforated anterior gastric ulcer along lesser curvature 
in pre-pyloric position.  The Veteran underwent the following 
procedures: (1) suture of perforated gastric ulcer with omental 
patch, and (2) feeding jejunostomy.  It was noted in medical 
records from this date that, because of bed availability, the 
Veteran would be transferred to University of Kentucky Hospital.  

Records from the University of Kentucky Hospital reveal that the 
Veteran was treated there from January 31, 2004, to February 7, 
2004.  The February 7, 2004, discharge summary from this facility 
reflects that the Veteran had a complicated ICU course, which 
consisted of metabolic derangement, decreased mental status, 
ventilator-associated pneumonia, and respiratory failure with 
hypoxia.  In a February 2, 2004, record, it was noted that the 
Veteran was "gravely ill".  

On February 7, 2004, the Veteran was readmitted to the Lexington 
VAMC, where he was treated until his death on February [redacted], 2004.  
The Board notes that a review of the Veteran's VA medication list 
appears to reflect that he received some amounts of insulin at VA 
throughout the duration of his hospitalization there from 
February 7, 2004, through February [redacted], 2004. 

The appellant has set forth two theories of entitlement regarding 
the cause of the Veteran's death.  Specifically, she indicated on 
her March 2004 claim that the Veteran's death was related to his 
service-connected diabetes mellitus, type 2.  She asserted that 
the Veteran died of renal failure, which can be associated with 
diabetes mellitus, type 2.  She asserted that the Veteran was on 
insulin therapy that required constant monitoring and that the 
condition as likely as not contributed to his death. 

Additionally, the appellant asserted in her March 2004 claim that 
the Veteran's death was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the VAMC in furnishing appropriate care 
ultimately resulting in the Veteran's death.  The appellant 
asserted that the Veteran went to the VAMC for exploratory 
surgery to assess a perforated gastric ulcer.  Immediately 
following surgery, he was sent to a private hospital due to a 
lack of beds at the VAMC.  The appellant maintains that the 
procedure should not have been conducted if a bed were not 
available.  The Veteran immediately developed post-operative 
complications.  In the July 2005 NOD, the appellant stated that 
she was informed after the surgery that the Veteran's vital signs 
were good and that there were no problems.  However, she was also 
told that, upon reaching the University of Kentucky hospital, the 
Veteran had to be resuscitated twice.  The appellant asserts 
that, if he was that bad, he should never have been moved.  

The appellant further asserted that, after 2 or 3 days at the 
private hospital, he was talking, opening his eyes, and 
responding.  His bowels were moving, his kidneys were working, 
and he was breathing over the respirator.  The appellant stated 
that he was scheduled to be taken off of the respirator machine 
and have a trachea put in his throat.  However, before this could 
be done, the Veteran was moved back to VA.  During 
transportation, he was bumped against a wall.  After being 
admitted back to the Lexington VAMC, his health deteriorated.  
The appellant asserts that he was given fluids (tap water out of 
the wash basin) and had nothing drained off.  She asserts that he 
was given an amount of sedative appropriate for 4 men by a nurse 
without orders to do so by a physician.  His stomach "busted 
open" 3 times from fluid, with no attempt to drain the fluid off 
of him.  She further reported that, on the day he died, 
permission was asked to put a tube down by his collar bone to 
give him insulin, which could not be done as he was so swollen.  
She inferred this to mean that he had gone without insulin for 18 
days.  She also stated that the Veteran was given 6 to 8 bottles 
of medicine to check his bowels so that the nurses did not have 
to clean up.  In the August 2006 VA Form 9 Appeal, the appellant 
asserted that the Veteran was given morphine to burn his organs. 

The Veteran's daughter also submitted a statement in August 2006 
in support of the appellant's claim.  In this statement, the 
Veteran's daughter indicated that the Veteran's surgical  site 
was never properly closed up and that she could see his insides 
through the gauze.  She also asserted that her review of the 
Veteran's medical records revealed that he had not been given 
insulin shots for 15 of 19 days.  

In July 2004, a VA opinion was obtained regarding the cause of 
the Veteran's death.  The physician from the Louisville VAMC 
stated that she had reviewed the Veteran's claims file, to 
include records from University of Kentucky Hospital and 
Lexington VAMC.  She noted that the Veteran was hospitalized on 
January 31, 2004, and underwent emergency surgery to repair a 
perforated gastric ulcer.  On February 1, 2004, he was 
transferred to the ICU at University of Kentucky Hospital in 
critical condition.  Post-operatively, the Veteran developed 
sepsis and multi-organ failure.  The Veteran died on February [redacted], 
2004, at the Lexington VAMC of multi-organ failure secondary to 
sepsis.  His renal and respiratory failure was secondary to the 
overwhelming infection he developed due to gastric perforation.  
Diabetes did not cause or contribute to the renal failure.  
Diabetes or any diabetic complication did not materialize, 
contribute to, or hasten the death of the Veteran.  The doctor 
went on to note that the Veteran had symptoms for 24 hours prior 
to presenting to the hospital for evaluation.  In the case of 
perforated ulcers, early presentation within the first 6 hours of 
having symptoms results in a good prognosis.  In patients who 
present greater than 12 hours after onset of symptoms, death is 
probable.  

While this VA opinion addresses the matter of whether the 
Veteran's diabetes mellitus, type 2 was associated with his 
death, the opinion does not address the question as to whether 
the post-operative complications experienced by the Veteran were 
the fault of the Lexington VAMC.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization 
or medical or surgical treatment results in additional disability 
or death that is not the result of the Veteran's own willful 
misconduct or failure to follow instructions, compensation is 
awarded in the same manner as if the additional disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361, to determine whether additional 
disability exists within the meaning of § 1151, the Veteran's 
condition immediately prior to the beginning of the hospital 
care, medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or her 
condition after such care, treatment, examination, services, or 
program has been completed.  Each body part or system involved is 
considered separately.  38 C.F.R. § 3.361(b) (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the Veteran's additional disability or death.  Merely showing 
that a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § 3.361(c)(1) (West 2002).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2) (West 2002).  
Additional disability or death caused by a Veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3) (West 2002).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) (West 
2002).  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death (see 38 
C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (West 2002).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed procedure 
or treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise if the proposed treatment is novel or 
unorthodox. The patient may withhold or revoke his or her consent 
at any time.  38 C.F.R. § 17.32(c) (2009).  The informed consent 
process must be appropriately documented in the health record.  
Signature consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. § 
17.32(d) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (West 2002).

Because the July 2004 physician did not address the adequacy of 
the VA treatment given to the Veteran just prior to his demise, 
the Board finds this opinion to be inadequate.  As such, this 
issue must be remanded in order to obtain a new VA opinion to 
determine whether, based on a review of the claims file, the 
Veteran's death was not the result of the Veteran's willful 
misconduct; the disability was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran; and, 
the proximate cause of the disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or was the result of an event not reasonably 
foreseeable.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Moreover, prior to the Veteran's death, he appears to have been 
in receipt of disability benefits from the Social Security 
Administration (SSA).  On remand, an attempt should be made to 
procure copies of the decision awarding any such benefits to the 
Veteran as well as the medical records used in support of any 
such decision.  

Accordingly, the case is REMANDED for the following action:

1.	Procure copies of any SSA decision 
awarding disability benefits to the 
Veteran prior to his demise-as well as 
the medical records used in support of 
any such decision.  Associate all 
available documents with the claims 
folder.  

2.	Obtain a VA opinion regarding the 
38 U.S.C.A. § 1151 aspect of the 
appellant's cause of the Veteran's 
death claim.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  

After reviewing the file, the examiner 
should render the following opinions:  

(a)	whether it is at least as 
likely as not that the Veteran's 
death was not the result of the 
Veteran's willful misconduct;

(b)	 whether it is at least as 
likely as not that the Veteran's 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the Veteran; 

(c)	whether it is at least as 
likely as not that the proximate 
cause of the Veteran's death was the 
result of carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(d)	whether it is at least as 
likely as not that the proximate 
cause of the Veteran's death was the 
result of an event not reasonably 
foreseeable.  

In answering these questions, the 
examiner should consider the 
appellant's contentions that the 
Veteran should not have been moved 
during his terminal hospitalization, 
that he was over-medicated with regard 
to sedatives/morphine and under-
medicated with regard to insulin, and 
that he was given too much fluid (tap 
water) which was not properly drained 
off of him.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death, to include 
under the provisions of 38 U.S.C.A. § 
1151 as a result of VA medical care.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the appellant and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


